NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SHIRLEY K. BAKER,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Responden,t.
2010-3136
Petition for review of the Merit Systems Protection
Board in PHO845100348-I-1.
ON MOTION
ORDER
Upon consideration of Shirley K. Baker’s motion to
voluntarily dismiss her appea1,
IT Is ORDEREI) THAT:
(1) The motion is granted Each side shall bear its
own costs
(2) Al1 pending motions are denied as moot.

BA.KER V. OPM
CC§
s2O
FoR THE CoURT
 0 5  Is/ Jan Horba1y
Date
Shir1ey Baker
Michae1 D. Austin, Esq.
Jan Horba1y
Clerk
Issued As A Mandate:   
FlLED
u.s. c0un'r oF APP roa
ms FEnERAL c1§i:i)Sn
APR 05 2011
JA_NHOMAl.¥
CLW£